Big Cat Energy Corp. 1000 – 201 W. Lakeway Gillette, WY 82718 T 307.685.3122 Transwestern One 215 – 404 N. 31st St. Billings, MT 59101 T 406.255.7190 www.bigcatenergy.com OTCBB:BCTE REQUEST FOR ACCELERATION March 14, UNITED STATES SECURITIES AND EXCHANGE COMMISSION DIVISION OF CORPORATION FINANCE H. Roger Schwall, Assistant Director ATTN: Mellissa Campbell Duru 100 F Street NW,Mail Stop 7010 WASHINGTON, D.C. 20549-2000 RE: Sterling Oil & Gas Company Registration Statement on Form SB2/S-1 File No.333-148034 Request for Acceleration To Whom It May Concern: The Registrant, Sterling Oil & Gas, hereby requests acceleration of the effective date of the above referenced registration statement to March 14, 2008 at 12 Noon EDT or as soon as practicable thereafter.The representation letter of the Company is attached Sterling Oil & Gas Company /s/Richard G. Stifel Richard G. Stifel,CFO Big Cat Energy Corp. 1000 – 201 W. Lakeway Gillette, WY 82718 T 307.685.3122 Transwestern One 215 – 404 N. 31st St. Billings, MT 59101 T 406.255.7190 www.bigcatenergy.com OTCBB:BCTE March 14, UNITED STATES SECURITIES AND EXCHANGE COMMISSION DIVISION OF CORPORATION FINANCE H. Roger Schwall, Assistant Director ATTN:Mellissa Campbell Duru Mail Stop 100 F
